

115 S3742 IS: Cancer Drug Parity Act of 2018
U.S. Senate
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3742IN THE SENATE OF THE UNITED STATESDecember 12, 2018Ms. Smith (for herself, Mr. Moran, Mr. Murphy, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to require group and individual health insurance coverage
			 and group health plans to provide for cost sharing for oral anticancer
			 drugs on terms no less favorable than the cost sharing provided for
			 anticancer medications administered by a health care provider.
	
 1.Short titleThis Act may be cited as the Cancer Drug Parity Act of 2018. 2.Parity in cost sharing for oral anticancer drugs (a)Requirement (1)In generalSection 2719A of the Public Health Service Act (42 U.S.C. 300gg–19a) is amended by adding at the end the following new subsection:
					
						(e)Parity in cost sharing for oral anticancer drugs
 (1)In generalSubject to paragraph (2), a group health plan, and a health insurance issuer offering group or individual health insurance coverage, that provides benefits with respect to anticancer medications administered by a health care provider shall provide that any cost sharing for prescribed, patient-administered anticancer medications that are used to kill, slow, or prevent the growth of cancerous cells and that have been approved by the Food and Drug Administration is no less favorable than the cost sharing for anticancer medications that is intravenously administered or injected by a health care provider.
 (2)LimitationParagraph (1) shall only apply to an anticancer medication that is prescribed based on a finding by the treating physician that the medication—
 (A)is medically necessary for the purpose of killing, slowing, or preventing the growth of cancerous cells; or
 (B)is clinically appropriate in terms of type, frequency, extent site, and duration. (3)Restriction on certain changesA group health plan or health insurance issuer may not, in order to comply with the requirement of paragraph (1), make changes to benefits or replace existing benefits with new benefits under the plan or health insurance coverage designed to have the effect of—
 (A)imposing an increase in out-of-pocket costs with respect to anticancer medications; (B)reclassifying benefits with respect to anticancer medications in a way that would increase such costs; or
 (C)applying more restrictive limitations on prescribed orally administered anticancer medications than on intravenously administered or injected anticancer medications.
 (4)ConstructionNothing in this subsection shall be construed— (A)to require the use of orally administered anticancer medications as a replacement for other anticancer medications;
 (B)to prohibit a group health plan or health insurance issuer from requiring prior authorization or imposing other appropriate utilization controls in approving coverage for any chemotherapy; or
 (C)to supersede a State law that provides greater protections with respect to the coverage with respect to orally administered anticancer medications than is provided under this subsection.
 (5)Cost sharing definedIn this subsection, the term cost sharing includes a deductible, coinsurance, copayment, and any maximum limitation on the application of such a deductible, coinsurance, copayment, and similar out-of-pocket expenses..
 (2)Conforming amendmentSection 2724(c) of the Public Health Service Act (42 U.S.C. 300gg–23(c)) is amended by striking section 2704 and inserting sections 2719A, 2725, and 2726. (b)Clarifying amendment regarding application to grandfathered plansSection 1251(a)(4)(A) of the Patient Protection and Affordable Care Act (42 U.S.C. 18011(a)(4)(A)) is amended by adding at the end the following new clause:
				
 (v)Section 2719A(e) (relating to cost sharing for oral anticancer drugs).. (c)Effective dateThe amendments made by this section shall apply with respect to group health plans for plan years beginning on or after January 1, 2019, and with respect to health insurance coverage offered, sold, issued, renewed, in effect, or operated in the individual or group market on or after such date.